Court of Appeals, State of Michigan

                                               ORDER

                                                                             Joel P. Hoekstra
Lorillard Tobacco Com pany v Department of Treasury                            Presiding Judge

Docket No.     313256                                                        Kurtis T. Wilder

LC l o.        11-000093-MT                                                  Karen M. Fort l lood
                                                                              Judges


                The Court ord ers that the motion for leave to fil e a suppl emental brief is DE JED. The
Court further orders that the motion to expedite the appeal is DENIED as moot because an opinion was
issued in this matter today.




                        A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk. on




                                NOV 03 2015
                                        Date